Citation Nr: 1038997	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee.

2.  Entitlement to a rating in excess of 50 percent prior to 
February 21, 2007, and a rating in excess of 70 percent since 
February 21, 2007, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 21, 
2007, for the assignment of a total disability rating for 
compensation based on individual unemployability (TDIU).

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in February 2006, that 
continued a 50 percent disability rating for PTSD; in January 
2008, that continued a 10 percent disability rating for residuals 
of a shell fragment wound of the right knee and denied service 
connection for hepatitis C; and November 2008, that granted a 
TDIU, effective February 21, 2007.

A January 2008 rating decision increased the rating from 50 
percent to 70 percent for the Veteran's PTSD, effective February 
21, 2007.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran testified before the Board at a 
hearing held at the RO.

The issues of entitlement to increased ratings for PTSD; an 
earlier effective date for TDIU; and service connection for 
hepatitis are REMANDED to the RO.




FINDING OF FACT

In April 2010, the Veteran withdrew his appeal concerning the 
issue of entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2010).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2010).

In January 2009, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the issue 
of entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee, as identified in the 
November 2008 statement of the case.

In April 2010, at a hearing before the Board, the Veteran 
withdrew the issue of entitlement to a rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
knee.  The Board finds that the Veteran's statement indicating 
his intention to withdraw the appeal as to this issue satisfies 
the requirements for the withdrawal of a substantive appeal.
As the appellant has withdrawn his appeal as to the issue of 
entitlement to a rating in excess of 10 percent for residuals of 
a shell fragment wound of the right knee, there remain no 
allegations of errors of fact or law for appellate consideration 
concerning this issue.  The Board therefore has no jurisdiction 
to review the issue.

Accordingly, the issue of entitlement to a rating in excess of 10 
percent for residuals of a shell fragment wound of the right knee 
is dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 10 percent for residuals of a shell fragment wound of 
the right knee is dismissed without prejudice.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file reflects that the most 
recent VA medical records are dated in April 2009.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, in April 2010 the Veteran testified and that he is 
in receipt of benefits from the Social Security Administration 
(SSA).  Since the SSA decision and the records upon which that 
grant of benefits was based are not included in the claims folder 
and may be relevant to the claims on appeal, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was afforded VA PTSD examinations in September 2005 
and July 2008.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not overly remote, 
because updated VA treatment records and SSA records have been 
requested, the prudent and thorough course of action is to afford 
the Veteran a VA examination to ascertain the current nature and 
severity of his PTSD.

Next, the Veteran contends that he has hepatitis C from a blood 
transfusion for treatment of a shell fragment wound of the right 
knee during his service.

The service medical records are void of any diagnosis of 
hepatitis.  VA medical records dated in February 2004 indicate a 
remote history of hepatitis A.  Hepatitis C risk factors included 
a remote history of intravenous drug abuse, a history of binge 
drinking, and a history of illegal drug use.  The Veteran was 
diagnosed with hepatitis C.  A March 2004 report indicates a 
diagnosis of alcoholism.  In May 2004, clinical findings were 
positive for hepatitis A, a hepatitis B core antibody, and 
hepatitis C with a genotype II.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the Veteran is competent to report the onset of 
hepatitis symptoms during and after his service, he is not 
competent to diagnose or to relate any current hepatitis to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. (2006).

With regard to the issue of entitlement to an effective date 
earlier than February 21, 2007, for the assignment of a TDIU, the 
Board finds that claim is inextricably intertwined with the 
Veteran's claims for service connection and for increased 
ratings.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since April 2009.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

3.  Schedule a VA examination with a 
psychiatrist or psychologist to determine the 
current nature and severity of his PTSD.  The 
claims file must be reviewed and that review 
should be noted in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to DSM-
IV, to include a GAF score.  The examiner 
should provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record, including the Veteran's 
April 2010 testimony; and September 2005 and 
July 2008 VA examinations.  All signs and 
symptoms of the Veteran's PTSD should be 
reported in detail.  The examiner should also 
describe the impact of the Veteran's PTSD on 
his occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected PTSD 
has a marked interference with his 
employability.

4.  Schedule a VA examination to determine 
the etiology of any current hepatitis, 
including hepatitis C.  The examiner should 
review the Veteran's claims folder and 
indicate that review in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current hepatitis, 
including hepatitis C.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
current hepatitis, to include hepatitis C, 
was incurred in or aggravated by the 
Veteran's service, including any blood 
transfusion received during treatment of 
an in-service right leg shell fragment 
wound?  The examiner must consider the 
Veteran's statements and April 2010 
testimony regarding the incurrence of 
hepatitis, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


